Citation Nr: 1449475	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO. 10-36 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for eczema, to include as due to exposure to an herbicidal agent.

2. Entitlement to service connection for tinea pedis, to include as due to exposure to an herbicidal agent.

3. Entitlement to service connection for onychomycosis, to include as due to exposure to an herbicidal agent, to also include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims folder, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

The Veteran's claims were previously remanded in April 2014 in pertinent part to obtain an adequate examination.  The record contains an April 2014 examination report.  However, the Board finds that this examination is also inadequate for VA purposes.  Specifically, the examiner states that there is no evidence of record that the Veteran was ever diagnosed or treated for eczema, tinea pedis, or onychomycosis.  However, a QTC examination conducted in February 2012 revealed the presence of eczema, as well as tinea pedis and onychomycosis.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Further, the examiner offered no rationale for her conclusion that eczema is not related to or caused by exposure to Agent Orange.  It appears that the examiner essentially repeated her April 2012 opinion which the Board has already found to be inadequate.

Based on the above, the Board finds that the April 2014 VA examination is not adequate for purposes of adjudicating the Veteran's claims and, consequently, a remand in order to obtain a supplemental opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records for the Veteran dated from February 2014 to the present from the VA Medical Center in Walla Walla, Washington and any associated outpatient clinic including the clinic in Yakima, Washington.  All attempts to obtain these records must be documented in the claims file.
 
2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed skin conditions, with an examiner that has not yet reviewed the Veteran's claims.  The claims file, including a copy of this remand, must be reviewed by the examiner.  Any medically indicated tests should be conducted.  After reviewing the claims file, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's 

(a) eczema, 
(b) onychomycosis, and/or
 (c) tinea pedis, 

was/were incurred in or due to his active duty, to include as due to in-service exposure to an herbicidal agent.  With respect to onychomycosis, the examiner must also state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's onychomycosis was caused or aggravated by diabetes mellitus, type II. 

In providing these opinions, the examiner must address the Veteran's and his wife's lay assertions as to the presence of observable symptoms during and/or subsequent to the Veteran's active duty.

The examiner is also advised that "aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.

The examiner must fully explain the rendered opinion, including a thorough underlying rationale for any conclusion reached.

3. Notify the Veteran that it is his duty to assist the VA in adjudicating his claims.  Failure to report to a scheduled examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655.

4. After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



